Exhibit 10.5

 

 

SIXTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 5, 2014

Among

PARSLEY ENERGY, L.P.,
as Borrower,

PARSLEY ENERGY MANAGEMENT, LLC,
as General Partner,

PARSLEY ENERGY, INC.,

as PEI,

 

PARSLEY ENERGY, LLC,
as Parent,

Wells Fargo Bank, National Association,
as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

 

BMO Harris Bank, N.A.,

as Documentation Agent,

 

and

 

The Lenders Party Thereto

________________________________


Wells Fargo Securities, LLC
Sole Lead Arranger and Sole Bookrunner

________________________________

 

 

 

 

--------------------------------------------------------------------------------

 

SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”) dated as of September 5, 2014, is among Parsley Energy, L.P., a
limited partnership duly formed and existing under the laws of the state of
Texas (the “Borrower”); Parsley Energy Management, LLC, a Texas limited
liability company (the “General Partner”); Parsley Energy, LLC, a Delaware
limited liability company (the “Parent”); Parsley Energy, Inc., a Delaware
corporation (“PEI”), each of the undersigned guarantors (the “Guarantors”, and
together with the Borrower, the General Partner and the Parent, the “Obligors”);
each of the Lenders party hereto; and Wells Fargo Bank, National Association (in
its individual capacity, “Wells Fargo”), as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S

A.The Borrower, the General Partner, the Parent, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 21, 2013 (as amended by the First Amendment to Amended and
Restated Credit Agreement dated December 20, 2013, the Second Amendment to
Amended and Restated Credit Agreement dated February 5, 2014, the Third
Amendment to Amended and Restated Credit Agreement dated April 15, 2014, the
Fourth Amendment to Amended and Restated Credit Agreement dated May 2, 2014 and
the Fifth Amendment to Amended and Restated Credit Agreement dated May 9, 2014,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

B.The Borrower has requested and the Administrative Agent and the Lenders party
hereto have agreed to amend the Credit Agreement, subject to the terms and
conditions of this Sixth Amendment.

C.NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Sixth Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Sixth Amendment (unless otherwise indicated).  Unless otherwise
indicated, all section references in this Sixth Amendment refer to sections of
the Credit Agreement.

Section 2.Amendments to Credit Agreement.

2.1Amendments to Section 1.02 – Certain Defined Terms.  

(a)The following definition is hereby added where alphabetically appropriate to
read as follows:

1

--------------------------------------------------------------------------------

 

“Sixth Amendment” means that certain Sixth Amendment to Amended and Restated
Credit Agreement, dated as of September 5, 2014, among the Borrower, the General
Partner, the Parent, PEI, the Guarantors, the Administrative Agent and the
Lenders party thereto.

(b)The definition of “Transactions” is hereby amended and restated in its
entirety to read as follows:

“Transactions” means, with respect to (a) PEI, the execution, delivery and
performance by PEI of this Agreement, (b) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties pursuant to the Security Instruments and (c)
each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document to which it is a party, the guaranteeing of the Obligations
and the other obligations under the Guaranty Agreement by such Guarantor and
such Guarantor’s grant of the security interests and provision of Collateral
under the Security Instruments, and the grant of Liens by such Guarantor on
Mortgaged Properties pursuant to the Security Instruments.

2.2Amendments to Section 1.05.  Section 1.05 is hereby amended by deleting the
phrase “Borrower’s independent certified public accountants” therein and
replacing such phrase with “PEI’s independent certified public accountants”.

2.3Amendments to Article VII.  Article VII is hereby amended as follows:

(a)The preamble to Article VII is hereby amended and restated to read as
follows:

Each of the General Partner, the Parent and the Borrower (and PEI, in the case
of Section 7.01, Section 7.02, Section 7.03 and Section 7.11), for itself and on
behalf of each of its Subsidiaries, jointly and separately, represents and
warrants to the Lenders that:

(b)Section 7.01 is hereby amended by deleting the phrase “Each Loan Party”
therein and replacing such phrase with “PEI and each Loan Party”.

(c)Section 7.02 is hereby amended and restated in its entirety to read as
follows:

Section 7.02Authority; Enforceability.  The Transactions are within PEI’s and
each Loan Party’s corporate or equivalent powers and have been duly authorized
by all necessary corporate or equivalent action including, without limitation,
any action required to be taken by any other Person, whether interested or
disinterested, in order to ensure the due

2

--------------------------------------------------------------------------------

 

authorization of the Transactions.  Each Loan Document to which PEI and each
Loan Party is a party has been duly executed and delivered by PEI or such Loan
Party, as applicable, and constitutes a legal, valid and binding obligation of
PEI and such Loan Party, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(d) Section 7.03 is hereby amended by deleting the parenthetical “(including
holders of its Equity Interests or any class of directors, managers or
supervisors, as applicable, whether interested or disinterested, of the Parent,
the Borrower or any other Person)” therein and replacing such parenthetical with
the following parenthetical “(including holders of its Equity Interests or any
class of directors, managers or supervisors, as applicable, whether interested
or disinterested, of PEI, the Parent, the Borrower or any other Person)”.

(e)Section 7.11 is hereby amended and restated in its entirety to read as
follows:

Section 7.11Disclosure; No Material Misstatements.  No written information,
report, financial statement, certificate, Borrowing Request, request for a
Letter of Credit, exhibit or schedule furnished by or on behalf of PEI or any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, or statements or conclusions in any Reserve Report
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that (a) to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, PEI, the General Partner, the
Parent and the Borrower represents only that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such information,
report, financial statement, exhibit or schedule (it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that results during the period(s) covered by such projections may
differ from the projected results and that such differences may be material and
that PEI, the Parent and the Borrower makes no representation that such
projections will be realized) and (b) as to statements, information and reports
supplied by third parties after the Effective Date, PEI, the General Partner,
the Parent and the Borrower each represents only that it is not aware of any
material misstatement or omission therein.  There are no statements or
conclusions in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported

3

--------------------------------------------------------------------------------

 

therein, it being understood that projections concerning volumes attributable to
the Oil and Gas Properties of the Loan Parties and production and cost estimates
contained in each Reserve Report are necessarily based upon professional
opinions, estimates and projections and that the General Partner, the Parent and
the Borrower do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

2.4Amendments to Article VIII.  Article VIII is hereby amended as follows:

(a)The preamble to Article VIII is hereby amended and restated to read as
follows:

Until the Facility Termination Date, each of the General Partner, the Parent and
the Borrower (and in the case of Sections 8.01(a), (b), (c), (g) and (h), PEI),
for itself and for each of its Subsidiaries, jointly and severally, covenants
and agrees with the Lenders that:

(b)Section 8.01 is hereby amended deleting the phrase “The Borrower will furnish
to the Administrative Agent and each Lender:” in such Section 8.01 and replacing
such phrase with the phrase “The Borrower (and PEI, in the case of Sections
8.01(a), (b), (c), (g) and (h)) will furnish to the Administrative Agent and
each Lender:”

(c)Sections 8.01(a)-(c) are hereby amended and restated in their entirety to
read as follows:

(a)Annual Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 120 days after the end of
each fiscal year of PEI, commencing with the fiscal year of PEI ending December
31, 2014, PEI’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of PEI and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.  

(b)Quarterly Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three

4

--------------------------------------------------------------------------------

 

fiscal quarters of each fiscal year of PEI, commencing with the fiscal quarter
of PEI ending September 30, 2014, PEI’s consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of PEI and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c)Certificate of Financial Officer — Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of PEI and the Borrower in substantially the
form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 8.12(b)
and Section 9.01, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Financial Statements and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (iv) setting forth consolidating
information that explains in reasonable detail the differences between the
information relating to PEI and its consolidated subsidiaries, on the one hand,
and the information relating to the Borrower and the Consolidated Subsidiaries
on a standalone basis, on the other hand.

(d)Sections 8.01(g) and (h) are hereby amended and restated in their entirety to
read as follows:

(g)Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to PEI or any Loan Party by independent
accountants in connection with any annual, interim or special audit made by them
of the books of PEI or such Loan Party, and a copy of any response by PEI or
such Loan Party, or the board of directors or equivalent body of PEI or such
Loan Party, to such letter or report.

(h)SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials

5

--------------------------------------------------------------------------------

 

filed by PEI or any Loan Party with the SEC, or with any national securities
exchange, or distributed by PEI or such Loan Party to its shareholders
generally, as the case may be.

(e)Section 8.01 is hereby amended by adding the following to the end of such
Section 8.01:

Documents required to be delivered pursuant to Section 8.01(a), Section 8.01(b)
and Section 8.01(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (1) on which PEI
posts such documents or (2) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

2.5Amendments to Article IX.  Article IX is hereby amended as follows:

(a)The preamble to Article IX is hereby amended and restated to read as follows:

Until the Facility Termination Date, each of the General Partner, the Parent and
the Borrower (and in the case of Section 9.24, PEI), for itself and for each of
its Subsidiaries, jointly and severally, covenants and agrees with the Lenders
that:

(b)Article IX is hereby amended by adding a new Section 9.24 to the end of such
Article IX to read as follows:

Section 9.24Passive Holding Company Status of PEI.  PEI shall not engage in any
material operating or business activities; provided that the following and
activities incidental thereto shall be permitted in any event: (a) its ownership
of the Equity Interests of the Parent, (b) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (c) the performance of its obligations with respect to the
Loan Documents, (d) any public offering of its common stock or any other
issuance or sale of its Equity Interests and, in each case, the redemption
thereof, (e) payment of taxes and dividends and making contributions to the
capital of the Loan Parties, (f) participating in tax, accounting and other
administrative matters as a member of the consolidated group of PEI and its
subsidiaries or the making and filing of any reports required by Governmental
Authority, (g) holding any cash incidental to any activities permitted under
this Section 9.24, (h) providing indemnification to officers, managers and
directors, (i) carrying out its obligations as the sole managing member of the
Parent, (j) managing, through its board,

6

--------------------------------------------------------------------------------

 

directors, officers and managers, the business of Parent and Borrower and (k)
any other activities incidental to the foregoing or customary for passive
holding companies.  For the avoidance of doubt, PEI shall not incur or suffer to
exist any Liens on its Property securing Debt.

2.6Amendment to Section 10.01(c).  Section 10.01(c) is hereby amended by
deleting the phrase “any representation or warranty made or deemed made by or on
behalf of the any Loan Party” therein and replacing such phrase with “any
representation or warranty made or deemed made by or on behalf of PEI or any
Loan Party”.

2.7Amendment to Section 10.01(d).  Section 10.01(d) is hereby amended by
deleting the phrase “any Loan Party shall fail to observe or perform” therein
and replacing such phrase with “PEI or any Loan Party shall fail to observe or
perform”.

2.8Amendment to Section 10.01(e).  Section 10.01(e) is hereby amended by
deleting the phrase “any Loan Party shall fail to observe or perform” therein
and replacing such phrase with “PEI or any Loan Party shall fail to observe or
perform”.

2.9Amendment to Section 10.01(f).  Section 10.01(f) is hereby amended by
deleting the phrase “any Loan Party to make any payment” therein and replacing
such phrase with “any Loan Party shall fail to make any payment”.

2.10Amendment to Section 10.01(l).  Section 10.01(l) is hereby amended and
restated in its entirety to read as follows:

(l)the Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with their terms against PEI or any
Loan Party party thereto or shall be repudiated by any of them or PEI or any
Loan Party or any Affiliate of PEI or any Loan Party shall so state in writing;
the Loan Documents after delivery thereof shall for any reason cease to create a
valid and perfected Lien of the priority required thereby on any of the
Collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement and except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Loan Documents or to file UCC continuation
statements.

2.11Amendment to Section 12.01(a)(i).  Section 12.01(a)(i) is hereby amended by
deleting the phrase “if to the Parent, General Partner or the Borrower, to it
at:” in such Section 12.01(a)(i) and replacing such phrase with “if to PEI, the
Parent, the General Partner or the Borrower, to it at:”.

2.12Amendment to Section 12.02(a).  Section 12.02(a) is hereby amended by
deleting the sentence “No waiver of any provision of this Agreement or any other
Loan Document or consent to any departure by the Borrower therefrom shall in any
event be

7

--------------------------------------------------------------------------------

 

effective unless the same shall be permitted by Section 12.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.” in such Section 12.02 and replacing such sentence with
“No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by PEI or any Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 12.02(b), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.”

2.13Amendment to Section 12.04(a).  Section 12.04(a) is hereby amended by
amending and restating clause (i) in Section 12.04(a) to read as follows:

(i) none of PEI, the Parent, the Borrower or the General Partner may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by PEI,
the Parent, the Borrower or the General Partner without such consent shall be
null and void),

2.14Amendment to Section 12.05(a).  Section 12.05(a) is hereby amended by
deleting the phrase “All covenants, agreements, representations and warranties
made by the General Partner, the Parent and the Borrower herein” therein and
replacing such phrase with “All covenants, agreements, representations and
warranties made by PEI, the General Partner, the Parent and the Borrower
herein”.

2.15Amendment to Section 12.15.  Section 12.15 is hereby amended by deleting the
parenthetical “(including, without limitation, any Subsidiary of the Borrower,
any obligor, contractor, subcontractor, supplier or materialsman)” in such
Section 12.15 and replacing such parenthetical with “(including, without
limitation, PEI or any of its Subsidiaries (other than the Borrower), any
obligor, contractor, subcontractor, supplier or materialsman)”.

2.16Amendments to Section 12.17.  Section 12.17 is hereby amended by deleting
each instance of the phrase “of the Parent, the Borrower and the General
Partner” therein and replacing such phrase with “of PEI, the Parent, the
Borrower and the General Partner”.

Section 3.Amendment to Exhibit D.  Exhibit D is hereby amended and restated in
its entirety as set forth on Annex I attached to this Sixth Amendment.

Section 4.Conditions of Effectiveness.  This Sixth Amendment will become
effective on the date on which each of the following conditions precedent are
satisfied or waived (the “Sixth Amendment Effective Date”):

(a)The Administrative Agent shall have received from PEI, the Borrower, the
General Partner, the Parent, each other Obligor and the Majority Lenders,
counterparts (in such number as may be requested by the Administrative Agent) of
this Sixth Amendment signed on behalf of such Person.

8

--------------------------------------------------------------------------------

 

(b)The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Sixth Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower pursuant to the
Credit Agreement (including, to the extent invoiced on or prior to the Sixth
Amendment Effective Date, the fees and expenses of Paul Hastings LLP, counsel to
the Administrative Agent).

(c)No Default or Event of Default shall have occurred and be continuing as of
the Sixth Amendment Effective Date.

(d)The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary or a Responsible Officer of PEI setting forth resolutions
of its board of directors with respect to the authorization of PEI to execute
and deliver this Sixth Amendment and the other Loan Documents to which it is a
party and to enter into the transactions contemplated in those documents, the
officers of PEI (i) who are authorized to sign such Loan Documents to which PEI
is a party and (ii) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Sixth Amendment, the Credit Agreement and the transactions contemplated
hereby and thereby, specimen signatures of such authorized officers, and the
articles or certificate of incorporation and by-laws or other applicable
organizational documents of PEI (in each case, together with all amendments
thereto, if any), certified as being true and complete.  The Administrative
Agent and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

(e)The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
PEI.

(f)The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming compliance
with the conditions set forth in this Section 4 or the waiver of such conditions
as agreed to by the Majority Lenders.  Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 5.Limited Waiver With Respect to Delivery of Financial Statements.  The
Borrower has requested that the Lenders waive, and the Lenders do hereby waive,
(a) the requirements of Section 8.01(a) as it relates to the Borrower’s delivery
of audited consolidated financial statements for the fiscal year ending December
31, 2013 and (b) the requirements of Section 8.01(b) as it relates to the
Borrower’s delivery of consolidated financial statements for each of the quarter
ended March 31, 2014 and the quarter ended June 30, 2014.  Except as expressly
waived herein, all covenants, obligations and agreements of the Obligors
contained in the Credit Agreement and the other Loan Documents shall remain in
full force and effect in accordance with their terms.  Without limitation of the
foregoing, the foregoing waivers are hereby granted to the extent and only to
the extent specifically stated herein and for no other

9

--------------------------------------------------------------------------------

 

purpose and shall not be deemed to (x) be a consent or agreement to, or waiver
or modification of, or amendment to, any other term or condition of the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
(y) except as expressly set forth herein, prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the documents referred to therein, or (z) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Granting the
waivers set forth herein does not and should not be construed to be an assurance
or promise that consents or waivers will be granted in the future, whether for
the matters herein stated or on other unrelated matters.

Section 6.Miscellaneous.

(a)Confirmation.  The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.

(b)Ratification and Affirmation; Representations and Warranties.  Each of PEI
and each Obligor hereby: (a) acknowledges the terms of this Sixth Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby; (c) agrees that from and after
the Sixth Amendment Effective Date each reference to the Credit Agreement in the
other Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Sixth Amendment; and (d) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Sixth Amendment: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) as
of such specified earlier date, (ii) no Default or Event of Default has occurred
and is continuing and (iii) no event, development or circumstance has occurred
or exists that has resulted in, or could reasonably be expected to have, a
Material Adverse Effect.

(c)Counterparts.  This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Sixth Amendment by telecopy, facsimile, as an attachment to an email or other
similar electronic means shall be effective as delivery of a manually executed
counterpart of this Sixth Amendment.

(d)NO ORAL AGREEMENT.  THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT

10

--------------------------------------------------------------------------------

 

BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

(e)GOVERNING LAW.  THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(f)Loan Document.  This Sixth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

(g)Payment of Expenses.  In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with this
Sixth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

(h)Severability.  Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i)Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow]

 

 

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered by their proper and duly authorized officer(s) as of
the day and year first above written.

BORROWER:

PARSLEY ENERGY, L.P.

 

 

By:  PARSLEY ENERGY MANAGEMENT, LLC,

        its general partner

 

 

By: /s/ Bryan Sheffield
Name: Bryan Sheffield

Title:   President
        

 

GENERAL PARTNER:

PARSLEY ENERGY MANAGEMENT, LLC

 

 

 

By: /s/ Bryan Sheffield

Name: Bryan Sheffield

Title:   President
            

 

PARENT:

PARSLEY ENERGY, LLC

 

 

 

 

 

PEI:

By: /s/ Bryan Sheffield

Name: Bryan Sheffield

Title:   President

 

 

PARSLEY ENERGY, INC.

 

 

By: /s/ Bryan Sheffield

Name: Bryan Sheffield

Title:   President

    

 

GUARANTOR:

PARSLEY ENERGY OPERATIONS, LLC

[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

 

By: /s/ Bryan Sheffield

Name: Bryan Sheffield

Title:   Manager
        

 

GUARANTOR:

PARSLEY ENERGY AVIATION, LLC

 

 

 

 

 

By: /s/ Bryan Sheffield

Name: Bryan Sheffield

Title:   Manager

GUARANTOR:

 

 

 

PARSLEY FINANCE CORP.

 

 

By: /s/ Bryan Sheffield

Name: Bryan Sheffield

Title: President

 

 

 

 

 




[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Edward Pak
Name: Edward Pak

Title:   Director          
        

 






[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

By: /s/ Anson Williams
Name: Anson Williams  

Title:   Authorized Officer        
        

 






[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

BMO HARRIS BANK, N.A.

 

 

By: /s/ Joe Bliss
Name: Joe Bliss

Title:   Managing Director        
        

 






[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

MORGAN STANLEY BANK, N.A.

 

By: /s/ Dmitriy Barskiy
Name: Dmitriy Barskiy

Title:   Authorized Signatory

 

 






[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By: /s/ Nupur Kumar
Name: Nupur Kumar

Title: Authorized Signatory  

 

 

 

By: /s/ Sam Miller
Name: Sam Miller

Title: Authorized Signatory

 

 

 






[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

BOKF NA DBA BANK OF TEXAS

 

By: /s/ Thomas E. Stelmar, Jr.
Name: Thomas E. Stelmar, Jr.

Title:   Senior Vice President

 

 

 

 

 






[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

FROST BANK, A TEXAS STATE BANK

 

By: /s/ Jack Herndon
Name: Jack Herndon

Title:   Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

ROYAL BANK OF CANADA

 

By: /s/ Don J. McKinnerney
Name: Don J. McKinnerney

Title: Authorized Signatory  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Sixth Amendment Signature Page]

--------------------------------------------------------------------------------

Annex I

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [          ] of Parsley
Energy, Inc., a Delaware corporation (“PEI”), and that he/she is the [    ] of
Parsley Energy Management, LLC, the general partner of Parsley Energy, L.P., a
limited partnership duly formed and existing under the laws of the state of
Texas (the “Borrower”), and that as such he/she is authorized to execute this
certificate on behalf of the Borrower.  With reference to the Amended and
Restated Credit Agreement dated as of October 21, 2013 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Agreement”) among PEI, the Borrower, Parsley Energy Management, LLC, Parsley
Energy, LLC, Wells Fargo Bank, National Association, as Administrative Agent,
and the other agents and lenders (the “Lenders”) which are or become a party
thereto, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified):

(a)The representations and warranties of PEI and the Loan Parties contained in
Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of PEI or any Loan Party pursuant to the Agreement and
the Loan Documents were true and correct in all material respects (except that
any representation and warranty that is qualified by materiality shall be true
and correct in all respects) when made, and are repeated at and as of the time
of delivery hereof and are true and correct in all material respects at and as
of the time of delivery hereof, except to the extent such representations and
warranties are expressly limited to an earlier date or the Majority Lenders have
expressly consented in writing to the contrary.

(b)Each of PEI, the Borrower and the other Loan Parties has performed and
complied with all agreements and conditions contained in the Agreement and in
the Loan Documents required to be performed or complied with by it prior to or
at the time of delivery hereof [or specify default and describe].

(c)Since December 31, 2012, no change has occurred, either in any case or in the
aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
[or specify event].

(d)There exists no Default or Event of Default [or specify Default and
describe].

(e)Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [     ].

(f)Attached hereto is consolidating information that explains in reasonable
detail the differences between the information relating to PEI and its
consolidated subsidiaries, on the one hand, and the information relating to the
Borrower and the Consolidated Subsidiaries on a standalone basis, on the other
hand.

 

 



Annex I - 1

 

--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [          ] day of [          ].

 

 

 

PARSLEY ENERGY, L.P.

 

By: PARSLEY ENERGY MANAGEMENT, LLC,

 

its general partner

 

 

 

By:______________________________________

Name:

Title:  

 

 

 

PARSLEY ENERGY, INC.

 

 

 

By:______________________________________

Name:

Title:  

 

Annex I - 2